Citation Nr: 1546390	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to February 19, 2009, and in excess of 40 percent from February 20, 2009, forward, for lumbar strain, status post discectomy L5/S1.

2.  Entitlement to an initial disability rating in excess of 20 percent for S1 radiculopathy, left.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967, from October 1967 to September 1975, and from April 1982 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claim for an increased rating.  

In July 2008, the Veteran testified at a video-conference hearing over which the undersigned Veterans Law Judge presided, a transcript of which has been associated with the claims folder.  In October 2008, the Board remanded this case.  

In a March 2010 rating decision, the RO granted a temporary total rating from May 23, 2006 until July 1, 2006, under 38 C.F.R. § 4.30.  The RO thereafter reassigned the prior 20 percent rating from July 1, 2006.  As of February 20, 2009, the RO granted an increased rating of 40 percent.  The RO also granted service connection for left S1 radiculitis associated with lumbar strain, status post discectomy, L5-S1, left.  A 20 percent rating was assigned from December 16, 2005.  The Board again remanded the case in September 2010 for additional development.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case to ensure the Veteran is given every possible consideration.  

VA failed to substantially comply with Board remand directives.  While the Veteran was given an examination in July 2012, the examiner's opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  The examiner opined that the Veteran's lumbar spine condition and left lower extremity radiculopathy would render him incapable of securing physically demanding employment, but he would still be capable of securing and maintaining sedentary employment; however, the examiner did not provide a rationale or medical explanation discussing the Veteran's actual functional limitations that could aid the adjudicator in determining whether the Veteran is capable of substantial gainful employment.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Cathell v. Brown, 8 Vet. App. 539, 544-545 (1996) (stating that VA cannot simply deny a TDIU claim without explaining the degree of unemployability attributable to service-connected disabilities in comparison to nonservice-connected disabilities).  But see Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("[W]hen it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.").  

In addition, clarification is required as to whether the Veteran has any neurological impairment of his right lower extremity associated with his lumbar spine disorder, as decreased reflexes were noted at the right knee and ankle on the July 2012 VA examination, although right lower extremity radiculopathy was not found.

Also, a November 2010 VA examiner stated that a magnetic resonance image (MRI) of the Veteran's low back was necessary to fully describe additional relevant findings, such as a possible herniated disc at L3-L4, in addition to the herniated disc at L5-S1.  However, the current record does not appear to contain evidence that an MRI of the Veteran's low back was subsequently taken.  See November 2010 VA Examination (diagnosing possible herniated disc at L3-L4 and prescribing a push walker with a seat); July 2012 VA Examination (including a diagnosis of "possible herniated disc at L3-L4" without mention of any walker).  

Thus, the Veteran should be scheduled for an additional VA examination to assess his lumbar spine and radiculitis.  Any recent VA treatment records should also be obtained, and he should be asked to complete and submit a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 2014 forward.

2.  Ask the Veteran to complete and submit a VA Form 21-8940 - an Application for Increased Compensation Based on Unemployability.  

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.   




All necessary studies, including x-rays if indicated, should be conducted.  An MRI of the Veteran's lumbar spine must be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disorder and S1 radiculitis.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  

The examiner should specifically determine whether or not the Veteran has any neurological impairment of his right lower extremity associated with his lumbar spine disorder.  In so doing, the examiner should acknowledge and explain the findings of decreased reflexes in the right lower extremity (0 at the knee and 1+ at the ankle) recorded in the July 2012 VA examination report.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected lumbar spine disorder and S1 radiculitis and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.



The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

4.  Next, as to the issue of entitlement to a TDIU, if the Veteran's rating(s) fails to meet the schedular criteria for a TDIU, consider whether referral to VA's Director of Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  

5.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

